DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 101
	Claims 10-17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  
	During examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004).  Independent claim 10 recites a “system,” which is not comprehensively defined by the specification.  The broadest reasonable interpretation of a claim drawn to a system covers software per se in view of the ordinary and customary meaning of system, particularly when the specification is silent.  Software per se is not a “process,” a “machine,” a “manufacture,” or a “composition of matter” as defined in 35 U.S.C. § 101.  Examiner suggests adding a recitation of a “processor” and a “memory.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrappa et al. (United States Patent Application Publication 2020/0159556) in view of Scarlata et al. (United States Patent Application Publication 2018/0183580).	

As per claim 1, Chandrappa  teaches the invention substantially as claimed, method for a virtual machine live migration, the method comprising: 
	creating, by a computer system, a port mirroring rule for a source virtual machine in a source computer ([0021], live migration may be performed in three phases: pre-migration, migration and post-migration. During the pre-migration phase, the preparation and setup tasks for migration are performed. In the migration phase, the virtual machine state is moved. During the post-migration phase, finalization and cleanup operations are performed; and [0023], Once the pre-migration phase is complete, the platform management plane may initiate the migration phase on the source node) such that ingress traffic received at the source computer for the source virtual machine is delivered to both the source virtual machine and a target virtual machine on a target computer ([0023],  During a brownout phase, the virtual machine's memory and local disk state may be transferred to the destination node while the virtual machine is still running on the source node; [0024], The brownout phase may begin at the initiation of memory/disk transfer and end once the virtual machine is paused. To re-copy dirtied pages during the memory transfer phase, the pages may be marked-read only. For local disk IO, the disk writes may be mirrored and written to both the source and destination nodes before acknowledging the application; and [0027], Virtual machine live migration may use pre-copy wherein the port mirroring rule is established prior to the virtual machine live migration from the source virtual machine to the target virtual machine]; and
	migrating, by the computer system, the source virtual machine on the source computer to the target virtual machine on the target computer  ([0021], live migration may be performed in three phases: pre-migration, migration and post-migration) in which the port mirroring rule directs the ingress traffic to both the source virtual machine and the target virtual machine while the source virtual machine is migrated from the source computer to the target virtual machine on the target computer during the virtual machine live migration ([0027], Virtual machine live migration may use pre-copy memory migration, where the virtual machine memory state is copied to the destination while the virtual machine is still running on the source. The memory pages which are dirtied during the initial transfer may be re-copied until the dirtied state can be copied when the virtual machine is paused. The local disk migration may use IO mirroring to make sure that disk IOs on the source are written to both source and destination disks).

	Chandrappa fails to specifically teach, wherein the port mirroring rule is established prior to the virtual machine live migration from the source virtual machine to the target virtual machine.
	However, Scarlata teaches, wherein the port mirroring rule is established prior to the virtual machine live migration from the source virtual machine to the target virtual machine ([0037], the migration enclave 250 may additionally possess functionality to orchestrate the migration of a virtual machine's image (together with its roots key) from one host system (e.g., 120) to another (e.g., 125). The migration enclave 250 may be constrained by a preset migration policy (e.g., established in connection with registration of the corresponding virtual machine's root key), such that the migration enclave 250 is to only migrate a virtual machine to another trusted system (e.g., 125)).

	Chandrappa and Scarlata are analogous because they are each related to virtual machine migration. Chandrappa teaches a method of traffic management during live virtual machine migration (Abstract, An underlying physical destination address of a virtual machine executing on a virtual network is changed from a first physical address to a second physical address. A traffic forwarder function is executed on a virtual switch within the virtual network. The traffic forwarder function is executed during a time threshold determined based on a reprogramming time for network devices in the virtualized environment to update the underlying physical destination address. A data packet addressed to the first physical address is by the traffic forwarder function on a network external to the virtual network. A destination address of the data packet is updated from the first physical address to the second physical address. The data packet is forwarded to the updated destination address). Scarlata teaches secure virtual machine migration using migration rules (Abstract, A secure migration enclave is provided to identify a launch of a particular virtual machine on a host computing system, where the particular virtual machine is launched to include a secure quoting enclave to perform an attestation of one or more aspects of the virtual machine… The migration enclave registers the root key with a virtual machine registration service; and [0037], The migration enclave 250 may be constrained by a preset migration policy (e.g., established in connection with registration of the corresponding virtual machine's root key), such that the migration enclave 250 is to only migrate a virtual machine to another trusted system (e.g., 125).). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of Chandrappa would be modified with the rule creation mechanism taught by Scarlata in order effectively manage virtual machine migration. Therefore, it would have been obvious to combine the teachings of Chandrappa and Scarlata 

As per claim 2, Chandrappa  teaches, further comprising: 
	directing, by the computer system, the ingress traffic received at the source computer for the source virtual machine to both the source virtual machine on the source computer and the target virtual machine on the target computer using the port mirroring rule ([0027], Virtual machine live migration may use pre-copy memory migration, where the virtual machine memory state is copied to the destination while the virtual machine is still running on the source. The memory pages which are dirtied during the initial transfer may be re-copied until the dirtied state can be copied when the virtual machine is paused. The local disk migration may use IO mirroring to make sure that disk IOs on the source are written to both source and destination disks).

As per claim 3, Chandrappa teaches, wherein the port mirroring rule comprises at least one of a layer-2 rule that redirects mirrored traffic to a media access controller address for a virtual network interface controller for the target virtual machine ([0009], The MAC address associated with the physical address may also be changed when the IP address for the data packet is updated. The physical address route layer in the VFP may be used to perform MAC lookup when the physical address changes; and [0050], The control plane may determine when live migration is fully completed and when to delete the forwarding layer. If the destination MAC is to be rewritten, the MAC to TOR MAC may be rewritten, or the physical address route layer may rewrite the MAC) or a layer-3 rule that redirects the mirrored traffic to an Internet Protocol address for the virtual network interface controller for the target virtual machine ([0050], a hairpin layer may be implemented for the port that performs the rewrite of the destination IP address, where communication between two hosts are enabled using their mapped endpoints. For example, a virtual machine on the VLAN may access another virtual machine on the VLAN via the external IP address of the VLAN, with port forwarding to direct requests to the appropriate virtual machine).

As per claim 4, Chandrappa teaches, further comprising: 
	creating, by the computer system, a set of egress rules to a set of virtual machines communicating with the source virtual machine prior to the virtual machine live migration ([0006], Until this mapping change is propagated to all virtual machine ports in the virtual network for within-virtual network traffic and to other components such as the software load balancer for virtual IP traffic, data traffic will continue to flow to the live migration source virtual machine. This may cause packet loss and connectivity downtime during live migration for the virtual machine that is being live migrated, or otherwise had its physical IP address changed. To minimize packet loss and connectivity downtime during this process, a traffic forwarder may 

As per claim 5, Chandrappa teaches, wherein a network connectivity to both to the source virtual machine and the target virtual machine is maintained during the virtual machine live migration ([0006], as a result of the physical IP address change, the virtual machine's virtual IP address to physical IP address mapping will change. Until this mapping change is propagated to all virtual machine ports in the virtual network for within-virtual network traffic and to other components such as the software load balancer for virtual IP traffic, data traffic will continue to flow to the live migration source virtual machine…To minimize packet loss and connectivity downtime during this process, a traffic forwarder may be implemented on the source virtual machine to forward traffic destined to the source virtual machine to the target virtual machine) with all other virtual machines using the port mirroring rule ([0051], when a packet leaves the host with the old physical address, the destination IP address may be changed from the old physical address to the new physical address, and the physical address route rule may change the destination MAC. In another embodiment, the packet may be encapsulated with an outer layer that redirects the packet from the old physical address to the new physical address, leaving the original packet unmodified. The encapsulation may be implemented using a custom protocol or a standard protocol such as NVGRE, VXLAN, or Mobile IPv4/IPv6; and [0052], For the flow state for the VFP port on the destination host, entries with the old physical address may be updated to the new physical address. In one implementation, the HLIP address may be changed. A layer-specific flag may be used to indicate that all current flows of that layer should be updated by replacing the old physical address with the new physical address).

As per claim 6, Chandrappa teaches, wherein migrating, by the computer system, the source virtual machine on the source computer to the target virtual machine on the target computer comprises: 
	transferring, by the computer system, a memory and dirty pages from the source virtual machine to the target virtual machine while the source virtual machine is running ([0027], Virtual machine live migration may use pre-copy memory migration, where the virtual machine memory state is copied to the destination while the virtual machine is still running on the source. The memory pages which are dirtied during the initial transfer may be re-copied until the dirtied state can be copied when the virtual machine is paused. The local disk migration may use IO mirroring to make sure that disk IOs on the source are written to both source and destination disks) and the target virtual machine is in a pause state ([0022], During the pre-migration phase, preparation and setup processes may be performed before the actual migration process begins … The management plane may cause the destination node to continue through a preparation phase which creates a placeholder virtual machine using the exported virtual machine configuration…The platform may use the planned virtual machine to make changes to any of the virtual machine's static information, while the virtual machine is still running on the source. During this phase, the virtual machine remains running on the source node and there is no impact to virtual machine availability or performance), wherein the port mirroring rule directs the ingress traffic received at the source computer for the source virtual machine to both the source virtual machine and the target virtual machine while the source virtual machine is running and the target virtual machine in the pause state ([0027], Virtual machine live migration may use pre-copy memory migration, where the virtual machine memory state is copied to the destination while the virtual machine is still running on the source. The 
	placing, by the computer system, the source virtual machine into the pause state ([0023], The brownout phase may be followed by the blackout phase. Once the virtual machine's runtime state is copied to the destination, the virtual machine is paused); transferring, by the computer system, a state of the source virtual machine and any remaining dirty pages to the target virtual machine in the pause state ([0023], The brownout phase may be followed by the blackout phase. Once the virtual machine's runtime state is copied to the destination, the virtual machine is paused and a final runtime state transfer of virtual devices and memory (if any) is performed, before starting the virtual machine on the destination node); and  
	resuming, by the computer system, the target virtual machine after the state of the source virtual machine and any remaining dirty pages are transferred to the target virtual machine in the pause state ([0026], In the post-migration phase, the management plane may mark one of the source or destination virtual machines as currently active, depending on the success or failure of the migration operation. Upon successful migration, the destination virtual machine may be marked as active).

As per claim 7, Chandrappa teaches, further comprising: 
	notifying, by the computer system, other virtual machines that the target virtual machine is present when the target virtual machine resumes operation ([0050], The traffic forwarder may be enabled before the blackout phase and remain enabled until hosts are notified about the new physical address).

As per claim 8, Chandrappa teaches, further comprising: 
	modifying an egress rule for another virtual machine from sending traffic to the source virtual machine on the source computer to the target virtual machine on the target computer ([0031], virtual switch such as a virtual filtering platform (VFP) 520 may be implemented that filters packets and applies network policies. The VFP 520 may apply policies to data traffic from external virtual machines, and the traffic forwarder may redirect the traffic before arriving at any particular virtual machine, forwarding the traffic back out to the external network to the physical address of the new node for the virtual machine); 	removing the port mirroring rule ([0033], The traffic forwarder may remain active for a time period that may be referred to as a forwarding window or a time threshold; and [0050], The control plane may determine when live migration is fully completed and when to delete the forwarding layer); and 
	removing the source virtual machine after removing the port mirroring rule ([0026], the source virtual machine may be destroyed upon successful migration).

As per claim 9, Chandrappa teaches, wherein the port mirroring rule is implemented by a processing unit in a network adapter in the computer system ([0007], since the physical address changes after live migration across the VLAN, a traffic forwarder may be implemented in a virtual switch such as the VFP (virtual filtering platform) that is configured to send packets that arrive on the old physical address and redirect the packets to the new physical address).

As per claim 10, this is the “system claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the 
As per claim 11, this claim is similar to claim 2 and is rejected for the same reasons.
As per claim 12, this claim is similar to claim 3 and is rejected for the same reasons.
As per claim 13, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 14, this claim is similar to claim 5 and is rejected for the same reasons.
As per claim 15, this claim is similar to claim 6 and is rejected for the same reasons.
As per claim 16, this claim is similar to claim 7 and is rejected for the same reasons.
As per claim 17, this claim is similar to claim 8 and is rejected for the same reasons.
As per claim 18, this is the “computer program product claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 19, this claim is similar to claim 2 and is rejected for the same reasons.
As per claim 20, this claim is similar to claim 4 and is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199